DETAILED ACTION
Status of the Claims
1.	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2008/0280112) in view of Ronaghi et al.(US 2009/0032401).
 	Claims 1 and 8.  Langereis et al. teach a device for measuring a microfluid flow velocity (microsystem configured to measure flow rate; Fig 15 and [0065]), the device comprising: 
a first panel comprising a flow velocity measurement structure configured to measure a flow velocity of a fluid (bottom foil comprising flow sensor 1170 configured to measure flow rate; [0133] and Fig 15); 
a second panel configured to be separated from the first panel and comprising a microfluid channel through which a sample passes (second foil from top comprising first space 1110 and separated from the bottom foil; Fig 15 and [0133]).
Langereis do not an ultra-thin film being configured to separate the first panel and the second panel so that the sample passing through the microfluid channel does not come into direct contact with the flow velocity measurement structure.
However, Ronaghi et al. teach microfluidic device comprising flow channel comprised of electrode coated with thin layer of Parylene (polymeric plastic) or silicon oxide to prevent corrosion of electrode due to electrolysis [0060] and Fig 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cover/coat the flow sensor with dielectric layer of silicon oxide to prevent corrosion of the electrode. 
Combined teachings of Langereis and Ronaghi et al. would yield dielectric layer separating the top and bottom foil so that the sample passing through the first space does not come in contact with the flow sensor. 
 The limitation of “first panel comprising the flow velocity measurement structure is usable multiple times repeatedly” does not further limit the device in terms of structure and the courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. (see MPEP §§ 2114 and 2173.05(g)). 
 .  
Claim 2, Langereis the flow velocity measurement structure comprises: 
a heater configured to apply heat to the sample passing through the microfluid channel (1176 structure of flow sensor used for heating; Fig 15); and
 two temperature measuring electrodes installed at front and rear sides of the heater to measure a resistance difference in accordance with a change in temperature of the sample when the temperature of the sample is increased by the heat generated by the heater (structures 1172,1174 are installed at front and rear sides of the 1176 structure to measure resistance; [0133].  

Claim 9 Langereis teach the microfluid channel comprises: 
a fluid injection port (inlet 1150) configured to inject the sample [0133]; 
a fluid channel (space 1110) through which the sample introduced into the fluid injection port flows [0133]; and  
a fluid discharge port (1160) from which the sample flowing through the fluid channel is discharged [0133].  

Claim 10 Langereis et al. teach the first panel and the second panel are separable (the stack is separated by space 110; Fig 15) and limitation of “the second panel comprising the microfluid channel through which the sample passes is replaced and used in accordance with a measuring range of a fluid flow velocity intended to be measured by a user, such that the first panel is usable universally without limiting a measurable range of the flow velocity”  does not further limit the device in terms of structure and the courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. (see MPEP §§ 2114 and 2173.05(g)).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. and Ronaghi et al. as applied to claim 1 above, and further in view of Wimberger-Friedl et al. (US 2015/0316454).
Claim 3. Langereis et al. teach foils in the stack are bonded together using elevated pressure and temperature [0109] but do not teach a vacuum attachment means configured to apply a vacuum to hold the first panel and the second panel by the vacuum.  However, Wimberger-Friedl et al. teach a microfluidic device wherein a substrate could be attached to cartridge body via different means such as clamping, gluing and applying under pressure with vacuum [0018]-[0020], [0072] and Fig 2. Therefore, it would be obvious to person of ordinary skill in the art at the time of the invention to choose any method among different methods of bonding substrates including using vacuum because these methods are suitable equivalents for bonding substrates together and one having ordinary skill in the art would expect that using vacuum for bonding substrates would have yielded predictable solution with reasonable expectation of success. 

Claim 4, modified Langereis in view of Wimberger-Friedl et al. teach the vacuum attachment means comprises:  
a vacuum groove (vacuum chamber 219) formed in surfaces of the first and second panels which adjoin each other (bottom and top surfaces of substrate and cartridge body; [0072]); and 
a vacuum suction portion (a suction channel 218) configured to communicate with the vacuum groove to apply the vacuum and hold, by the vacuum, the first panel and the second panel so that an air layer between the first panel and the second panel is completely removed (suction channel in communication with vacuum chamber to provide negative pressure; [0073] thus air is completely removed).  

Claim 5 modified Langereis in view of Wimberger-Friedl et al. teach the vacuum groove  is formed in a lower surface of the second panel (vacuum chamber 219 formed lower surface of cartridge body), and the vacuum suction portion is formed in an upper surface or a lateral surface of the second panel to communicate with the vacuum groove (suction channel 218 formed upper surface of cartridge body); See Fig 2.  

Claim 6 modified Langereis in view of Wimberger-Friedl et al. teach the vacuum groove is formed in an upper surface of the first panel (vacuum chamber 219 formed in upper surface of substrate 240), and the vacuum suction portion is formed in a lower surface or a lateral surface of the first panel to communicate with the vacuum groove (suction channel 218 could be formed in substrate similar to formed in cartridge body).  

Claim 7 Langereis in view of Wimberger-Friedl et al. teach the vacuum groove is shaped and positioned to surround the microfluid channel (see Fig 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759